        Case 2:02-cr-00488-JHS Document 137 Filed 01/06/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA,

                      v.
                                                         CRIMINAL ACTION
ALEXIS CONCEPCION,                                          NO. 02-488

                      Defendant.


                                        ORDER

      AND NOW, this 6th day of January 2021, upon consideration of Defendant Alexis

Concepcion’s pro se Emergency Motion to Reduce Sentence Pursuant to 18 U.S.C. §

3582(c)(1)(A) (Doc. No. 129), the Government’s Response to Defendant’s Motion (Doc. Nos.

131, 132), Defendant’s Reply to the Government’s Response (Doc. No. 134), and Defendant’s

Character Letter (Doc. No. 135), it is ORDERED that Defendant’s Motion (Doc. No. 129) is

DENIED.


                                               BY THE COURT:


                                               /s/ Joel H. Slomsky____
                                               JOEL H. SLOMSKY, J.
